Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within ten days, stipulate to waive all costs after notice of trial and to pay the defendant’s costs and disbursements after notice of trial, including witnesses’ fees, within ten days after the same have been taxed upon notice, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. All concurred.